DETAILED ACTION
Claims 1 and 6-21 are pending.
Claims 1, 6-9, 16-19, and 21 have been examined.
Claims 10-15 and 20 are withdrawn and have not been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022, has been entered.

Specification
The disclosure is objected to because of the following informalities:
On page 19, line 8, “another the ISA” is grammatically incorrect and must be reworded.
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, insert --a-- before --plurality--.
On page 2, in the first “based on…” paragraph, the phrase starting with “determine…” is grammatically incorrect and must be reworded.  It appears that “is” should be deleted.
Claim 16 is objected to because of the following informalities:
In the first three paragraphs of the body of the claim, replace “compile”, “select”, and “select” with --compiling--, --selecting--, and --selecting--, respectively.
In line 4, insert --a-- before --plurality--.
Claim 21 is objected to because of the following informalities:
Replace “a second” and “a first” with --the second-- and --the first--, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, 16-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1, applicant claims that a first instruction of a first ISA causes selection of a first core capable of decoding the first ISA.  Then, starting in the last full paragraph on page 2, applicant claims that the execution of the first instruction in the first core is aborted, and the first instruction may be transferred to a second core or emulated in the first core.  The examiner can find no original support for a first ISA instruction aborting on a core that is capable of decoding the first ISA, nor is there support for emulating an instruction that is supported (generally, a processor would emulate an unsupported instruction with at least one supported instruction).  Instead, from at least page 23 of the specification, in the first paragraph, it appears that an unsupported instruction would cause an abort.  Applicant has not adequately described any other type of abort so as to demonstrate possession thereof at the time of filing.  Does applicant mean for the abort/transfer/emulation to be related to the second instruction?  If not, please direct the examiner to support for the limitations in question.  Per MPEP 2163.06(I), “[t]he examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.”  As such, claim 1 is interpreted as written, not as potentially intended.
Claim 16 is rejected for similar reasons as claim 1 where instances of “the instruction” in the “transferring…” and “emulating…” paragraphs were intended to be --the first instruction--.  If intended to be --the second instruction--, then claim 16 is rejected for similar reasons as claim 1 apart from the reasoning related to the transferring/emulating.  Again, based on MPEP 2163.06(I), claim 16 is interpreted as written, not as potentially intended.
Claims 2-9, 17-19, and 21 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 16, in the “transferring…” and “emulating…” paragraphs, each instance of “the instruction”, as applicant previously sets forth first and second instructions.
In claims 17-18 and 21, “the instruction” for similar reasons.
Claims 17-19 and 21 are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1, 6-9, 16-19, and 21 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 16, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, a first portion of the task is compiled based on a first ISA to provide a first instruction, selecting a first core to execute the first instruction based on the first core being capable of decoding the first ISA, and, based on an abort of an execution of the first instruction in the first core, determining whether the second core capable of executing the first instruction exists in the plurality of cores.
Note that any amendments to the claims to overcome the 112(a) rejection may necessitate a prior art rejection.  As such, applicant is encouraged to review the previous prior art rejections, the examiner’s response to arguments (below) related to those rejections, as well as any new prior art cited herewith, and prepare amendments to distinguish from the prior art.

Response to Arguments
On pages 10-11 of applicant’s response, applicant argues that Li is silent on specifics on how a task is compiled.
The examiner believes that it is implied that a task is compiled using a plurality of ISAs.  This is because, during application execution, both supported and unsupported instructions exist.  As such, both ISAs must have been used to make up the executable code.  However, assuming arguendo that Li cannot be said to teach such a feature, the examiner believes that this may be obvious in view of at least one of Xu and Wallach (see summaries below).  The examiner is pointing this out in case amends claims 1 and 16 to address the 112(a) issue, as these references may be used in an updated rejection.

On page 11 of the response, applicant argues that the rejection is not reasonable because the references fail to disclose determining the conditions.
The examiner respectfully disagrees for reasons set forth in the previous prior art rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al., U.S. Patent Application Publication No. 2017/0123775, has taught compiling an application into multiple instruction sets and choosing which set to use based on performance at run-time.
Wallach et al., U.S. Patent Application Publication No. 2009/0064095, has taught a compiler that generates an executable comprising different instruction sets.
Toll et al., U.S. Patent Application Publication No. 2015/0007196, has taught compute elements with different supported instructions/features and migrating a workload from a first element to a second element when the first detects an unsupported instruction/feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183